DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
1- A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered.
 
Amendment 
2- The Request for Continued Examination amendment filed has been entered and fully considered. Claims 1-10, 12-17 and 19-20 remain pending in the application, where the independent claims have been amended.


Response to Arguments
3- Applicant’s amendments and their corresponding arguments, with respect to the rejection of the pending claims under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 
However, upon further consideration, a new ground of rejection, based on the change of scope of the claimed invention, is made in view of Kaneko et al. (PGPUB No. 2016/0195433) and Kaneko in view of Moon.

Claim Rejections - 35 USC § 102

4- In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

5- The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6- Claims 1-2, 4-6, 9-10, 13-15, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneko et al. (PGPUB No. 2016/0195433). 

As to amended claims 1-2, 4-6, 9-10, 13-15, 17 and 19-20, Kaneko teaches most of the elements and steps of a system, its method of use and a corresponding NTCRM (Figs. 4-5 and Abstract), comprising: 
an entrance slit to allow inward passage of an optical beam and an exit slit, adjacent to the entrance slit, to allow outward passage of the optical beam (light enters through aperture/slit of elements 11/12 in Figs. 4-5 and exits through slit of element 21 for ex.); 
a grating element to diffract the optical beam and (Claims 4, 13) wherein the grating element is a diffraction grating element (diffracting grating module around 14 and equivalents, details in Figs. 4-5); 
a retroreflective element to retroreflect the diffracted optical beam; (Claims 5, 14, 19) wherein the retroreflective element comprises one of a prism, a flat mirror, or a convex mirror and lens; (claims 6, 15, 20) wherein at least one of the retroreflective element or the mirror is adjustable to reduce stray light from passing through the exit slit (¶ 87-105; element 22); 
a mirror, located off-axis from the retroreflective element, to reflect the diffracted and retroreflected optical beam (the optical mirror system 19/18/17/16); (Claims amended 2, 10) wherein the system is a multi-pass optical spectrum analyzer -OSA-;  (amended Claims 1, 9, 17) wherein the optical beam passes through the grating element four times, the retroreflective element two times, and the mirror one time (¶ 87-105 and Figs. 4-5 for ex. where it is clearly shown how the optical beam from the light source, for ex., passes four times within grating 14, at least two times through 22 and reflects one time off module 16-19); 
the outward passage of the optical beam has passed through the grating element four times for a resolution optical measurement (Figs. 4-5).


Claim Rejections - 35 USC § 103

7- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


8- Claims 3, 7-8, 12 and 16 are rejected under 35 U.S.C. 103 as obvious over Kaneko in view of Moon et al. (PGPUB No. 2004/0246477).

As to amended claims 3, 7-8, 12 and 16, Kaneko teaches the system of claims 1, 6, the method of claims 9 and 15.
	Kaneko does not teach expressly the limitations of claims 3, 7-8, 12 and 16.
	However, in a similar field of endeavor, Moon teaches an optical spectrum analyzer (Abstract and Figs. ), (Claims 3, 12) wherein the entrance slit and the exit slit are separated by 1 millimeter or less (¶ 76-77, 99 and Fig. 3 for ex. the distance between the pigtailed inputs is to resolve wavelength ranges, i.e. can obviously be sub-millimeter. This is the only aspect that is not explicitly disclosed by Moon); (Claim 8) wherein the system is used in at least one of an ultra-narrow band tunable filter (Abstract and ¶ 78, 155-157 for ex.) or an extended cavity diode laser; (claims 7 and 16) wherein: the stray light is Littrow stray light, and the mirror is tilted away from normal incidence (According to the definition of Littrow configuration –see for ex. Reference Julian ‘997 (¶ 65) cited herein but not relied upon in this rejection; Figs. 5, 8-9, 26, 36, 38-39, 41, 43, 45, 47-48 all present a Littrow configuration, in addition that the mirror is tilted away from normal incidence).

	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the instant application to use the device, NTCRM and method of Kaneko according to Moon’s suggestions, so that wherein the entrance slit and the exit slit are separated by 1 millimeter or less; wherein the system is used in at least one of an ultra-narrow band tunable filter or an extended cavity diode laser; wherein: the stray light is Littrow stray light, and the mirror is tilted away from normal incidence, with the advantage of using a multi-pass configuration and optimize the dispersed optical beam in Kaneko.





Conclusion

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886